department of the treasury internal_revenue_service washington d c date number info release date cc ita uil conex-108135-10 the honorable jeanne shaheen united_states senator elm street suite manchester nh attention ------------------ dear senator shaheen i am responding to your inquiry of date on behalf of your constituent --- -------------------------- ------------------- asked about the federal tax treatment of state incentives for individuals who install alternative_energy systems at their residences a customer who purchases or installs any energy_conservation_measure does not include in his or her gross_income the value of any subsidy that a public_utility provides directly or indirectly sec_136 of the internal_revenue_code the code to the extent the taxpayer excludes the subsidy amount from gross_income he or she may not take a tax_credit for a qualified_expenditure in addition to a public_utility a state may provide energy-efficiency incentives for qualified_expenditures sec_136 does not address these payments and a recipient may have to include them in gross_income generally gross_income means all income from whatever source derived however certain state payments made primarily to low and moderate-income individuals to assist in energy expense management may qualify for exclusion_from_gross_income under general welfare principles if a state provides these payments to residents without regard to income levels the recipient must generally include the amounts in gross_income ‘rebates’ generally represent a return_of_capital or a purchase-price adjustment to the property acquired with the incentive payment therefore the individual does not include them in gross_income however the amount of the rebate would reduce the taxpayer’s cost_basis and hence available tax_credit in the acquired property many conex-108135-10 state-provided energy related incentives are erroneously referred to as rebates but do not in fact constitute rebates or purchase-price adjustments for federal_income_tax purposes these incentives do not require a cost-basis or credit reduction for property acquired with the payments if the recipient includes the incentives in gross_income or excludes them under general welfare principles i thank you for your interest in this matter and hope this information is helpful if we can assist you further please contact me or ----------------------at --------------------- sincerely s william a jackson william a jackson chief branch associate chief_counsel income_tax accounting
